DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of cancelation of claims 21-32 in preliminary amendment dated 11/14/2019. 
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-0013644 filed in Republic of Korea on 02/01/2019) required by 37 CFR 1.55 electronically retrieved in 12/19/2019.
Information Disclosure Statement
The information disclosure statement submitted on 11/14/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.


Drawings
Figure 8 is objected to because the arrow for reference character H1 is missing the connection between line-part-of-arrow and arrow-point at the top section of H1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SEMICONDUCTOR DEVICE MANUFACTURING APPARATUS INCLUDING LASER MODULE HEATER 
A. Rejections based on primary reference Kim.

    PNG
    media_image1.png
    389
    675
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0311923 A1 to Kim et al. (“Kim”).
	Regarding independent claim 1, Kim teaches an apparatus (see title) comprising:
a spinner 200 (“support unit”; Figures 4-7 and 10; ¶. 0064: “support unit 200 rotates the substrate W”) configured to hold a wafer W;
a nozzle 310 (“liquid nozzle”; Figure 4; ¶. 0072) configured to supply a liquid chemical onto an upper surface of the wafer W; and
a laser module 250 (“heating members”; Figures 5-7 and 10: ¶. 0088: 250 may be a laser) configured to heat (i.e., “heating members”) the wafer by radiating a laser beam to a lower surface of the wafer W while the nozzle 310 supplies the liquid chemical onto the upper surface of the wafer W.
Regarding claim 12, Kim teaches a bowl 110/120/130 (“first to third recovery bowls”; Figure 4; ¶. 0068) configured to prevent the liquid chemical from flowing out to the outside of the bowl 110/120/130.
Regarding claim 13, Kim teaches wherein a height of the bowl 110/120/130 is higher (i.e., as explained in paragraph 0076: there appears to be an embodiment where the lifting unit 600 is such that certain of the bowl’s top surface is higher than the substrate to catch the liquid) than an upper surface of the wafer W.
B. Rejections based on primary reference Chung.

    PNG
    media_image2.png
    644
    515
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12-13 and 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated1 by US 2021/0118701 A1 to Chung et al. (“Chung”).
Regarding independent claim 1, Chung teaches an apparatus (see title) comprising:
a spinner 110/111/112/113 (“rotation unit” and “rotation member” and “drive member” and “supporting member”; Figure 3; ¶. 0042) configured to hold a wafer S (“substrate”; Figure 3; ¶. 0055);
a nozzle 120 (“chemical discharge unit”; Figure 3; ¶. 0049: aqueous) configured to supply a liquid chemical onto an upper surface (see Figures 3 and 5) of the wafer S; and
a laser module 140 (“laser irradiation unit”; Figures 3 and 5; ¶. 0040) configured to heat (i.e., see abstract) the wafer S by radiating a laser beam L (i.e., see Figure 5) to a lower surface (i.e., see Figures 3 and 5) of the wafer S while the nozzle 120 supplies the liquid chemical onto the upper surface of the wafer S.
Regarding claim 2, Chung teaches a housing 150 (“housing”; Figure 3; ¶. 0073) enclosing the laser module 140;
a hollow (“internal space”; Figure 3; ¶. 0074: there is internal space for laser irradiation unit 140 inside 150) formed in the housing 150; and
a transparent window 113(“supporting member”; Figures 3 and 5; see paragraph 0044: 113 is transparent quartz) covering a top of the hollow (i.e., “internal space”), the transparent window 113 positioned for the laser beam L to transmit through the transparent window 113 so that the laser beam L reaches the entire lower surface (i.e., see Figure 5) of the wafer S.
Regarding claim 12, Chung teaches further comprising a bowl 130 (“chemical recovery unit”; Figures 3 and 5; ¶. 0040: paragraph 0051 describes 130 as surrounding the circumference of 110) configured to prevent the liquid chemical from flowing out to the outside of the bowl 130.
Regarding claim 13, Chung teaches wherein a height (i.e., the tallest height of 130 is vertically above the substrate S) of the bowl 130 is higher than an upper surface of the wafer S.
	Regarding independent claim 19, Chung teaches an apparatus (see title) comprising:
a hollow (“internal space”; Figure 3; ¶. 0074: there is internal space for laser irradiation unit 140 inside 150) formed in a housing 150 (“housing”; Figure 3; ¶. 0073);
a laser module 140 (“laser irradiation unit”; Figures 3 and 5; ¶. 0040) configured to radiate a laser beam L (see Figure 5), the laser module 140 disposed in the hollow (i.e., “internal space” of 150);
a grip 110/111/112/113 (“rotation unit” and “rotation member” and “drive member” and “supporting member”; Figure 3; ¶. 0042) configured to hold (i.e., numbers 110, 111, 112 and 113 in combination hold the substrate) a wafer S (“substrate”; Figure 3; ¶. 0055); and
a transparent window (i.e., see paragraph 0044: 113 is transparent quartz) disposed at a top of the hollow (i.e., “internal space” of 150) to seal the hollow (see Figure 3), the transparent window 113 positioned to transmit the laser beam L (i.e., see Figure 5),
wherein the transparent window 113 is positioned adjacent (i.e., see Figure 3) to a lower surface of the wafer S, and
wherein the laser module 140 (“laser irradiation unit”; Figures 3 and 5; ¶. 0040) is configured to heat (i.e., see abstract) the wafer S by irradiating the entire lower surface of the wafer to the laser beam L.
Allowable Subject Matter
Claims 3-11 are objected to as being dependent2 upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 20, a spinner positioned to hold sides of the wafer, the spinner configured to rotate the wafer; a nozzle configured to supply a liquid chemical onto an upper surface of the wafer; and a blocking film configured to block a laser beam reflected by the lower surface of the wafer.

Claim 14 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 14, a housing spaced apart from the spinner; a hollow formed in the housing; a laser module disposed at a bottom of the hollow, the laser module configured to radiate a laser beam that passes through the hollow; a blocking film formed at a bottom of the hollow, the blocking film configured to block a laser beam; and a transparent window disposed at a top of the hollow, the transparent window configured to transmit the laser beam.
The prior art of Kim teaches that the housing for the laser module 250 is inside the spinner 200.
Dependent claims 15-18 contain allowable subject matter, because they depend on the allowable subject matter of claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Chung reference has a foreign filing date that is between present application’s foreign priority date and present application’s US filing date. Applicant may overcome the Chung reference by perfecting foreign priority by providing a certified English translation of the foreign priority document.  
        2 It is noted that if Applicant perfects foreign priority by providing a certified English translation of the foreign priority document then the Chung reference is overcome thereby making claim 2 allowable.